Citation Nr: 1645778	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  13-20 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to additional Chapter 30 Montgomery GI Bill (MGIB) educational benefits.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Dan Brook, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from November 2011 to December 2012.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2013 decision of the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans' Affairs (VA), which awarded the Veteran 13 months of Chapter 30 MGIB education benefits.  The Board notes that the decision below is limited to whether the Veteran is entitled to any additional Chapter 30 MGIB benefits.  It does not address whether the appellant could potentially be eligible for benefits under any other VA educational program.  See e.g. 38 C.F.R. § 21.4020. 


FINDING OF FACT

The Veteran served on active duty for 13 months and 12 days and, as determined by the Navy, was separated due to a personality disorder that was not characterized as a disability and did not result from her own willful misconduct but did interfere with the Veteran's performance of duty.


CONCLUSION OF LAW

The criteria for entitlement to additional  Chapter 30 Montgomery GI Bill (MGIB) educational benefits have not been met.  38 U.S.C.A. § 3011(a)(1)(A); 38 C.F.R. § 21.7042(b), 21.7072(b).       







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

Generally, under 38 U.S.C.A. § 3011 (a)(1)(A) and 38 C.F.R. § 21.7042 (a)(1), eligibility for MGIB benefits may be established for individuals who first entered into active duty as a member of the Armed Forces after June 30, 1985, and who served at least three years of continuous active duty, or at least two years if the individual's initial period of active duty is less than three years.  38 U.S.C.A. § 3011 (a)(1)(A)(i); 38 C.F.R. § 21.7042 (a)(2).  

Individuals who do not qualify under the above provision may nevertheless be entitled to MGIB benefits if they are discharged or released from active duty for a service-connected disability, a pre-existing medical condition not characterized as a disability, hardship, the convenience of the Government after serving 30 months of a three (or more) year enlistment, as a result of a reduction in force, or, for a physical or mental condition not characterized as a disability and not due to willful misconduct but that did interfere with the individual's performance of duty.  See 38 U.S.C.A. § 3011 (a)(1)(A); 38 C.F.R. § 21.7042 (a)(5).  However, entitlement for individuals who qualify for benefits under one of these categories is limited to one month of basic educational assistance for each month of the individual's continuous active duty service.  38 C.F.R. § 21.7072(b).  Moreover, entitlement is calculated in whole months.  38 C.F.R. § 21.7072(b)(2). 

In this case, the appellant served on active duty in the Navy for 13 months and 13 days at which point she received an honorable discharge.  Her DD-214 shows that the narrative reason for her separation was "personality disorder."  The military regulation governing her separation was Military Personnel Manual Section 1910-122, which pertains to Separation by Reason of Convenience of the Government-Personality Disorder(s).  Service members are processed for separation under this provision based on a clinical diagnosis of a personality disorder when the disorder is so severe that the member's ability to function effectively in the Navy environment is significantly impaired; the impairment interferes with the member's performance of duty or poses a threat to the safety or the well-being of the member or others; and the member has not responded to leadership and counseling.  Id.  

Subsequent to separation, the RO received an application for MGIB education benefits from the Veteran in February 2013.  Later in February 2013, the RO issued a Certificate of Eligibility for such benefits and awarded a total amount of eligibility of 13 months.  The Veteran subsequently requested re-evaluation of the total amount of eligibility awarded, generally indicating that she was unfairly separated from service and thus, it was unfair to limit her total amount of eligibility to such a short duration of time.  

In a June 2013 statement of the case, the RO noted that to be eligible for MGIB educational benefits, an individual must complete his or her enlistment obligation or 36 months of active duty unless discharged for a qualifying reason.  The RO indicated that discharge for a condition interfering with duty (CIWD) is one such qualifying reason but that an individual in this category is limited to receiving MGIB benefits on a "month per month" basis.  The RO then explained that this means that for each full month of active duty completed, the individual is entitled to receive a month of MGIB benefits.  Consequently, as the RO had found that the Veteran was discharged for a condition interfering with duty after more than 13 but less than 14 months of active duty, it went on to find that the Veteran was entitled to 13 months of MGIB benefits.  

Upon de novo review, the Board finds that the RO's application of the governing authority to the facts of this case was correct.  The Veteran's DD-214 shows that she completed 13 months and 13 days of active duty.  Also, it is evident from the nature of her discharge and her own admission that she did not serve her full term of enlistment. Additionally, it is evident from the citation to section 1910-122 of the Military Personnel Manual on the Veteran's DD-214 (under item 25, separation authority) that she was diagnosed with a personality disorder, which was found to interfere with her performance of duty and thus formed the basis for her discharge.  Thus, the discharge after less than two years of service is appropriately classified as due to a physical or mental condition not characterized as a disability and not due to willful misconduct (i.e. the personality disorder) but that interfered with the Veteran's performance of duty.  38 C.F.R. § 21.7042(a)(5)(vi).  Consequently, the governing regulations require that MGIB benefits be awarded on a month per month basis with entitlement calculated in whole months.  38 C.F.R. § 21.7072(b)(2).  Accordingly, because the Veteran served less than 14 months of active duty (i.e. 13 months and 13 days), she was appropriately awarded 13 months of MGIB benefits.  Id.  

The appellant has reported that during service she was the victim of a sexual assault (i.e. a rape) while not aboard the ship on which she was stationed and apparently while off duty.  She has also reported that when she sought help following the assault at the nearby Fleet and Family Support Center, the person she spoke with simply handed her a pamphlet printed in the 1980s and did not provide any other assistance or support.  Additionally, she has indicated that she subsequently ceased trying to obtain appropriate counseling and support relating to the assault off ship because she was lectured by her superior who wanted to know why she needed to go off the ship for appointments.  Further, she has reported that she later received a reassignment to the galley where she was also mistreated, which in turn exacerbated her distress to the point where she experienced nightmares about ending her life and also got into two auto accidents.  As a result, she sought assistance from the ship psychiatrist and asked if it was possible to receive orders to be assigned to a new command.  However, she has indicated that instead of receiving therapy and counseling in relation to the sexual assault and mistreatment she endured or receiving a reassignment, it was determined that she would be discharged.  Consequently, while she acknowledges that she did not serve a full 36 months on active duty, she has requested that the above-reported circumstances surrounding her service and discharge be considered when determining whether she is entitled to any additional MGIB benefits.  

The Board empathizes with the appellant's assertions as it is clear that she experienced extreme difficulties during service.  However, in relation to appeals for additional educational benefits such as this one, the Board is bound by the determination of the Navy that discharge of the Veteran after less than 14 months was required for a personality disorder that interfered with the Veteran's performance of duty.  38 C.F.R. § 21.7042(a)(5)(vi).  Similarly, the Board is bound by the governing law and regulations, which limit entitlement to MGIB benefits for Veterans in this discharge category to an award that corresponds to the amount of whole months of active duty served.  Consequently, despite the extreme difficulties during service reported by the Veteran, the Board does not have any discretion to grant additional MGIB educational benefits beyond the 13 months that have already been awarded.  Id., 38 C.F.R. § 21.7072(b)(2).  Accordingly, the Board must deny the appeal as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Duties to Notify and Assist

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, describes VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

However, the VCAA notification procedures do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  VA educational programs, including Chapter 30, contain their own provisions addressing notification and assistance.  See 38 C.F.R. §§ 21.1031, 21.1032.  Further, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as is the case here.  Therefore, no further action is necessary under the statutory and regulatory duties to notify and to assist.









ORDER

Entitlement to additional Chapter 30 Montgomery GI Bill (MGIB) educational benefits is denied.   




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


